Citation Nr: 1447527	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  11-31 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  What initial evaluation is warranted for bilateral hearing loss from June 3, 2010 through July 14, 2014?

2.  What evaluation is warranted for bilateral hearing loss since July 15, 2014?


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1960 to July 1964.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The case was certified by the Portland, Oregon RO.

The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge in June 2014.  A transcript of the hearing was created and associated with the claims file.  

A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  The Veteran's June 2014 hearing transcript is located in Virtual VA.  


FINDING OF FACT

Between June 3, 2010 through July 14, 2014 the Veteran's bilateral hearing loss, using the worst available score, was manifested by a level IV for the right ear, and a level II for the left ear.



CONCLUSION OF LAW

Prior to July 15, 2014, the criteria for an initial rating for bilateral hearing loss in excess of 10 percent were not met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007)..  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran VA examinations in January and December 2011.  There is no additional evidence that need be obtained for the term addressed in this decision.  

Merits of the Claim

The Veteran seeks an increased initial rating for his service-connected bilateral hearing loss.  VA granted service connection for the disability in a February 2011 rating decision.  At that time a 10 percent evaluation was assigned under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7 and 4.21.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then-current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating.  That is, it is possible to be awarded separate percentage evaluations for separate periods, based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings).  

Per 38 C.F.R. § 4.85, an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are conducted without the use of hearing aids.  

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85.

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  

"Puretone threshold average," as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in 38 C.F.R. § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  

At the January 2011 VA examination, the examiner measured puretone thresholds in decibels:


1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right ear
45
75
70
85
Left ear
65
75
70
80

The puretone threshold average was 68.75 decibels in the right ear and 72.5 in the left.  The best speech recognition scores were 88 percent in the right ear and 92 percent in the left ear.  Another speech recognition test showed 76 percent recognition in the right ear, with the left ear unchanged.  Applying these readings to Table VI, the right ear is rated at level II or IV and the left at level II.  Regardless of which rating is used, applying Table VII results in the Veteran's disability being rated at 10 percent.  

At the December 2012 examination, the examiner measured puretone thresholds in decibels:


1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right ear
50
70
70
75
Left ear
50
70
70
75

The puretone threshold average was 66.25 decibels in each ear.  Combined with speech recognition scores of 80 percent in each ear, each ear corresponds to level IV hearing loss in Table VI.  Using the two IV ratings in Table VII, the Veteran's disability is still rated at 10 percent.  

The application of 38 C.F.R. § 4.86(a) is not appropriate, in either ear, because not all the puretone thresholds between 1000 Hertz and 4000 Hertz are above 55 decibels.  38 C.F.R. § 4.86(b) is inapplicable because none of the 1000 Hertz readings is 30 decibels or lower.  

The Veteran and his spouse have also submitted statements to VA in writing and testified at the Travel Board hearing.  These statements noted that the Veteran had difficulty understanding speech with background noise, such as conversations in groups, some TV, and movies.  The Veteran also disputed the efficacy of the VA audiology tests.  As the Veteran does not have the education or training to form a complex medical opinion such as noting the inadequacy of the testing, and there is nothing in the record to support such an assertion, the statement is not competent.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

On review of the foregoing evidence the Board finds that the criteria for an increased initial rating were not met prior July 15, 2014.  The evidence from both examinations conducted in 2011 show that no more than a 10 percent rating was in order.  In must be noted that disability evaluations for hearing loss are derived from a mechanical application of the Rating Schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App.345 (1992).  Given the objective findings the Board is compelled to conclude that an increased rating is not in order.

The Board has considered whether the Veteran's bilateral hearing loss warranted referral for extra-scheduler consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, the Veteran's symptoms are expressly contemplated by the rating schedule. As outlined above, the Veteran has symptoms of decreased hearing, particularly when there is interfering noise such as group conversations, TV, or movies.  Such symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. § 4.86, Diagnostic Code 6100.  The regulations and case law expressly consider each of these symptoms.  In other words, Diagnostic Code 6100 adequately contemplates all of the Veteran's symptoms.  Therefore, the first step of Thun has not been met, and referral for the assignment of extraschedular disability ratings is not warranted.  

As the preponderance of the evidence is for the claim, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to an initial evaluation in excess of 10 percent for a bilateral hearing loss from June 3, 2010 through July 14, 2014 is denied.


REMAND

At the Veteran's June 2014 hearing he testified that his sensorineural hearing loss had increased in severity since the 2011 examinations were conducted.  In support of his argument the Veteran underwent a VA examination on July 15, 2014, and submitted a report from that study.  Unfortunately, that examination report is unclear as to whether the appellant's speech recognition study was performed using the Maryland CNC word list as is required by 38 C.F.R. § 3.385.  Therefore, given the deficiency in the July 15, 2014 report and the appellant's argument that his hearing loss has increased in severity, further development is required.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must make efforts to obtain updated relevant VA treatment records.  All records obtained should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then provide the appropriate notice and give the claimant an opportunity to respond.  

2.  Thereafter, the Veteran must be afforded a VA audiology examination to address the severity of his bilateral hearing loss.  The examiner must review the physical and electronic claims file including the Veterans Benefits Management System and Virtual VA files and note such review in each examination report.  The examiner must use the Maryland CNC word list in address the severity of any impairment of word recognition.

All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.  

3.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

4.  After completing all indicated development, the RO should readjudicate the remaining claim in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


